Title: To Benjamin Franklin from [Ralph Izard], 27 December 1776
From: Izard, Ralph
To: Franklin, Benjamin


Dear Sir
London 27th: December 1776.
I heartily congratulate you on your arrival in Europe. The Gentleman who will present this to you is the son of Mr. Henry Laurens of South Carolina the Vice President of the Province. He is warmly attached to the cause of his Country, and desirous of being presented to you.I am happy in having it in my power to do him so acceptable a piece of service. With the greatest regard I am Dear Sir Your most Obedient Servant
 
Notations: R. Izard / R. Izard to BF. London 27. Decr 76
